Citation Nr: 0704981	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  00-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbosacral spine 
disorder.

4. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefits currently sought on appeal.

In correspondence received by the RO on July 7, 1999, the 
veteran submitted an informal claim for service connection 
for herpes simplex.  To date, no action has been taken on 
this claim.  It is hereby referred to the agency of original 
jurisdiction for proper disposition.


FINDINGS OF FACT

1.  A right ankle disorder is not medically related to the 
veteran's service. 

2.  Degenerative disc disease of the cervical spine was first 
manifested many years after the veteran's service and is not 
medically related to his service. 

3.  Degenerative disc disease of the lumbosacral spine was 
first manifested many years after the veteran's service and 
is not medically related to his service.

4.  The veteran experienced no incurrence or aggravation of a 
right knee disease or injury while in service, and 
questionable arthritic changes of the knee were not noted 
until many years after service.
CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Degenerative disc disease of the cervical spine was not 
incurred or aggravated in the veteran's active duty service; 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Degenerative disc disease of the lumbosacral spine was 
not incurred or aggravated in the veteran's active duty 
service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  A right knee disorder was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in 
February 2006, without taint from prior adjudications.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Because service connection is denied on each of the four 
issues, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and medical 
opinions have been sought.

Service Connection

The veteran seeks service connection for several disorders, 
which he contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Right Ankle

The veteran contends that he is entitled to service 
connection for a chronic right ankle disorder.  Service 
medical records confirm that in August 1978, he sustained an 
ankle sprain when he was running and fell.  He twisted the 
same ankle in May 1980 and experienced some swelling.  Though 
he separated two months later, he waived his right to undergo 
a separation examination.
Post-service records, dated from May 1985 forward, show that 
from March to May 1995, the veteran underwent physical 
therapy for "right foot pain" at Kinston Orthopedic 
Associates.  No etiology was noted.  On VA examination in May 
2003, the veteran's right ankle was examined and found to 
have normal range of motion, strength, and stability, though 
pain and mild swelling were noted on the lateral ankle.  X-
ray examination was normal.  A November 2005 VA examination 
revealed limited range of motion with pain and crepitus, but 
still a normal x-ray examination.  

The examiner who conducted the May 2003 exam offered an 
opinion as to the etiology of the veteran's current right 
ankle pain in an October 2004 addendum.  At that time, he 
indicated that because the veteran reported to him that he 
had symptoms in service and now has similar symptoms, the two 
were related.  This examiner, apparently, did not have the 
claims file before him, as no mention was made regarding the 
specific type of treatment the veteran received in service 
for his ankle, nor of any of the post-service medical 
documentation, which revealed only one incidence of physical 
therapy in March 1995.  Nor was any medical reason offered as 
to why the incidents were related.  In the absence of a 
reasonable basis for the opinion, it is afforded little 
probative weight.

An opinion also was offered in conjunction with the November 
2005 VA examination.  At that time, the physician had full 
access to the veteran's claims file, made evident by his 
specific reference to the ankle sprain and twisting injury in 
service.  He also referenced the veteran's pertinent post-
service medical history, to include the 1995 treatment.  
Based on his exam of the veteran, and his review of the file, 
the physician opined that the veteran had no lasting injury 
from his 1978 ankle sprain and subsequent twisting injury in 
service.  This opinion is credible and probative of the issue 
at hand, that is a nexus to service, as it is based on a full 
review of the veteran's medical history as documented by 
treatment records, rather than solely on the veteran's 
reported history of injury.  

Although the veteran did, in fact, suffer an ankle sprain in 
service in 1978, and an ankle twisting injury in 1980, the 
competent medical evidence does not demonstrate that he has a 
residual disability related to either event.  Without 
evidence of a medical nexus, service connection cannot be 
granted.  The preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.

Lumbosacral Spine 

The veteran contends that his current lumbosacral spine (low 
back) disorder is the result of an accident in service.  
Specifically, he has reported that while on "Special Duty" 
in the athletic facilities on base, he was putting away 
weights when they fell on him, at which time he fell over a 
weight bench backwards, sustaining injury to his low back.

Service medical records show that in November 1978, the 
veteran reported to sick call with specific complaints of low 
back pain due to a weight lifting injury.  X-rays were taken 
of the lumbosacral spine, which showed no abnormality.  No 
further treatment appears in the service medical records.  
Current medical evidence confirms that the veteran carries a 
diagnosis of degenerative disc disease (DDD) of the 
lumbosacral spine.  See x-ray taken in conjunction with 
November 2005 VA examination.  The question, therefore, 
remains whether there exists medical evidence of a nexus 
between the two.  

Two opinions are of record concerning the etiology of the 
veteran's current low back disorder.  First, in October 2004, 
a VA resident physician indicated that because the veteran 
stated he had sustained injuries to his back while in 
service, his current complaints were linked to those 
injuries.  The physician rendered the opinion as an addendum 
to his earlier May 2003 examination of the veteran.  Second, 
in November 2005, a different VA examiner found against a 
nexus between the veteran's current disorders and his 
service.

The October 2004 opinion clearly states that it is based on 
the veteran's report of injury.  While it is true that the 
veteran experienced an episode of low back pain in 1978, and 
thus the opinion is based on a proven fact, it is not 
adequate to link the veteran's current disability to his 
service.  Particularly, the physician failed to consider at 
all the extant circumstances of the veteran's case as 
evidenced in the claims file.  A review of that file would 
have revealed that the veteran had one complaint in service 
in 1978, and no documented treatment for low back pain until 
March 1995, after a motor vehicle accident.  The veteran has 
submitted extensive evidence of his treatment at various 
orthopedic and chiropractic centers following that accident.  
Further, this evidence shows that the veteran sustained 
injuries to his back in a January 1996 motor vehicle 
accident.  Because the physician failed to consider all of 
the evidence, and therefore based the opinion on an 
examination of limited scope, it is afforded little probative 
weight.  

The physician who offered the November 2005 opinion, however, 
did review the veteran's claims file.  This is evident, in 
that he catalogued the veteran's medical history, to include 
the in-service complaint of low back pain, and the post-
service treatment records subsequent to motor vehicle 
accidents.  Based on the review of the veteran's medical 
records, as well as his current examination, the physician 
found that the evidence did not show that the veteran had 
persistent injury from the incident in service.  

This opinion is afforded considerable weight, given that it 
is rooted in a thorough review of the veteran's medical 
history.  The opinion itself is detailed and provides a 
reasonable basis for the conclusion.  Although the veteran 
himself has offered his own opinion finding a link between 
the service accident and his current back disorder, that 
opinion is not considered competent, lacking evidence that 
the veteran has specialized medical training to render 
opinions as to medical matters.  Accordingly, the 
preponderance of the evidence is found to be against the 
veteran's claim.  The benefit of the doubt provision does not 
apply.  Direct service connection for a low back disorder is 
denied.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis of the spine) manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Presuming for the sake of 
the opinion that the veteran's degenerative disc disease of 
the lumbosacral spine is a form of arthritis, the evidence 
would need to show that it existed within one year of the 
veteran's separation, or by July 1980.  X-rays taken in 
January 1996 of the lumbosacral spine did not reveal DDD.  
See Anderson Family Chiropractic Center treatment notes, 
dated in January 1996.  Nor did x-rays taken in conjunction 
with the May 2003 VA examination.  It is not until the 
November 2005 VA exam with x-ray that minimal degenerative 
changes are shown.  This is clearly not within the one year 
time frame necessary for applying the presumption.  
Therefore, service connection on a presumptive basis is not 
warranted.

Cervical Spine

The veteran contends that his current cervical spine (neck) 
disorder also is related to the accident in service involving 
the weights.  He further contends that he was in a fist 
fight, and sustained a head injury when someone hit him in 
the head with a coffee pot, which could have resulted in the 
current neck disorder.

Service medical records confirm the weight room incident in 
November 1978, as well as a fist fight in February 1980.  
During treatment after the weight room incident, the veteran 
did not present with complaints referable to his neck.  Nor 
did he refer neck pain in conjunction with the fist fight, 
during which he received only superficial abrasions to his 
cheeks and forehead.  In fact, the service medical records 
are wholly negative for any reference to neck pain.  

Post-service records reveal treatment for neck pain noted 
subsequent to motor vehicle accidents in March 1995 and 
January 1996.  See private treatment records from Maysville 
Rural Health Clinic, Kinston Orthopedic Associates, Anderson 
Family Chiropractic Center, and Patients First Chiropractic 
Center, dated from March 1995 to May 1998, all referring to 
prior motor vehicle accidents.  Current medical evidence does 
show DDD of the cervical spine.  See x-ray taken in 
conjunction with November 2005 VA examination.  

Although no specific injury to the neck was noted in service, 
the incidents to which the veteran attributes his neck pain 
have been confirmed.  Therefore, the question remains whether 
a medical nexus exists between those incidents and the 
current DDD of the cervical spine.  

The October 2004 VA medical opinion mentioned above referable 
to the right ankle and low back also found that the veteran's 
cervical spine complaints were related to his service.  This 
opinion again is found to lack probative value, given its 
failure to consider any of the evidence of record, to include 
the veteran's service medical records and his post-service 
treatment.  

As above, the November 2005 VA medical opinion is more 
persuasive on the issue of etiology of the veteran's neck 
disorder.  The entirety of the claims folder was reviewed, as 
evidenced by the physician's detailed references to the 
pertinent medical records.  The conclusion was that the 
veteran had no neck injury persistent since service.  

The presumption for chronic diseases does not apply in this 
instance.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Radiographic evidence does 
not show DDD of the cervical spine until November 2005.  See 
x-rays finding no degenerative changes dated in March 1995 
and January 1996.  This is well beyond one year from the 
veteran's separation from service.  

In sum, the preponderance of the evidence is found to be 
against the veteran's claim, and so the benefit of the doubt 
provision does not apply.  Service connection for a cervical 
spine disability is not warranted.

Right Knee

The veteran contends that his current right knee disorder was 
aggravated by his service.  At his June 1977 entrance 
examination, the veteran's knees were noted to be mildly 
enlarged.  The accompanying medical history form notes 
Osgood-Schlatter disease, referable to the knees.  The 
balance of the service medical records is negative for any 
treatment of a right knee disorder.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Under 
38 C.F.R. § 3.304(b)(1) (2006), a history alone does not 
constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination.  

In this case, it is on the veteran's history form that 
Osgood-Schlatter disease is noted, not on his medical 
examination record.  However, that record does show mild 
enlargement of the knees.  The veteran has indicated that he 
does not believe that he had Osgood-Schlatter disease on 
entry into service, but instead, osteoporosis.  Regardless, a 
preexisting knee disorder was noted on entry.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2006); Green v. Derwinski, 1 Vet. 
App. 320 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  § 3.306 (2006).

As shown by the service medical records, the veteran sought 
no treatment for a knee disorder during his service.  He 
confirmed this in his July 1999 hearing before a Decision 
Review Officer at the RO, and his October 2001 hearing before 
the undersigned.  Thus, it cannot be said that a right knee 
disorder underwent any increase in severity during service.  
The veteran contends that he now has a right knee disorder, 
so therefore it had to have undergone an increase during 
service.  This argument is not credible, given the veteran's 
lack of medical training and expertise which would be 
necessary to render an opinion as to medical conclusions.  
The evidence does not show any treatment for a right knee 
disorder during service.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In this case, however, the evidence 
pertinent to service and after does not establish a 
connection to service.  The clinical treatment records, dated 
from May 1985 to February 1999, do not show a diagnosis of a 
right knee disorder.  The May 2003 VA exam showed pain on 
manipulation.  An x-ray of the "knees" (plural) showed 
"minimal arthritic changes."  It is unclear whether both 
knees had these changes, particularly because of a subsequent 
right knee x-ray taken in November 2005, which revealed a 
"radiologically normal knee."  Though pain was noted on the 
November 2005 VA exam, no pathology was found.  Overall, the 
evidence does not support a finding of a nexus between any 
knee pain the veteran now experiences and either his 
preexisting disease or his service.

As for the application of the presumption for chronic 
diseases such as arthritis, radiographic evidence does not 
support a diagnosis of arthritis until May 2003, which is 
more than one year from the veteran's 1980 separation.  Thus, 
the presumption is not applicable.  The preponderance of the 
evidence is against the veteran's claim; the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted.


	





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbosacral spine 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


